            Case 3:20-cv-02731-VC Document 78-1 Filed 05/03/20 Page 1 of 3


                   AYLALIYA BIRRU SHORT-FORM BAIL APPLICATION

SUMMARY: Ms. Aylaliya Birru is a 36 year old woman detained at Yuba County Jail. According to
two medical experts, given Ms. Birru’s diagnosis with PTSD and Battered Women’s Syndrome,
trauma related to enduring two wars as a child, and other forms of stress-mediated wear and tear based
on her social identity, Ms. Birru is more susceptible to experiencing COVID-19 infection in its most
severe forms, to dying from COVID-19, or to maintaining long term disability and respiratory and
cardiovascular compromise subsequent to surviving COVID-19 infection. Ms. Birru has strong ties to
her community and support from many organizations, academics, and elected officials. If released, Ms.
Birru has the option of living at the Glad Tidings Ministries’ Transitional Living Center in Yuba, CA
or with her mother in Auburn, CA.

   1. Name: Aylaliya Birru

   2. Age: 36

   3. Sex: Female

   4. Primary Language: Amharic and English

   5. If Hearing, Is An Interpreter Needed?: No

   6. Detained in: Yuba County Jail

   7. Dorm Unit: Women’s Pod Q

   8. Date of Bond Hearing, If Any: May 4, 2020

   9. Outcome of Bond Hearing, If Any: Petition for Habeas Corpus was granted in part and
      remanded for a bond hearing before the Immigration Judge. Karen Leung at Morrison &
      Foerster is representing Ms. Birru in the Ninth Circuit on her habeas appeal on the issue of
      whether her substantive due process claim is moot.

   10. Length of Time in Detention: 18 months

   11. Medical Condition(s) That Put Detainee At Risk:

   According to two medical experts, Ms. Birru is at a higher risk of severe illness if she becomes
   infected by COVID-19. Ms. Birru has been diagnosed with PTSD and Battered Women’s
   Syndrome. She has experienced trauma related to enduring 2 wars as a child continues to endure
   other forms of stress-mediated wear and tear based on her social identity and race as a Black
   woman. According to Dr. Mira Zein from Stanford University, there is significant evidence of the
   links between PTSD and past trauma and changes in immune function on a variety of levels, from
   expression of pro-inflammatory cytokines to expression and suppression of certain types of
   immune cells that can combat infection. Further, there is new evidence that COVID-19 may have
   specific immune dysregulation and expression of pro-inflammatory cytokines that worsens disease
   severity. Given these multiple lines of evidence, it is reasonable to conclude that the women in US

                                                                                 Name: Aylaliya Birru
                                                                                                    1
        Case 3:20-cv-02731-VC Document 78-1 Filed 05/03/20 Page 2 of 3


detention facilities, like Ms. Birru, are at an elevated risk of weakened immunity due to mental
health disorders and therefore at increased risk of contracting and suffering from more severe
forms of COVID-19.

Further, according to Dr. Geronimus, based on more than 30 years of research on the socially
structured causes and biological mechanisms of weathering, it is the expert opinion of Dr.
Geronimus that detainees like Ms. Birru, who are younger than 65 who are Black or have been
subjected to trauma and other forms of stress-mediated wear and tear based on their social identity
or circumstances are biologically older than their chronological ages, suffer multiple chronic
morbidities across body systems – even though for some these will be at subclinical levels – and
are more susceptible to experiencing COVID-19 infection in its most severe forms, to dying from
COVID-19 or to maintaining long term disability and respiratory and cardiovascular compromise
subsequent to surviving COVID-l9 infection.

In addition to the above mentioned conditions, Ms. Birru suffers from anemia and fibrous breast
tissue.

12. Attorney Name, Phone, Address and Email:
    Holly S. Cooper; (530) 574-8200; UC Davis School of Law, One Shields Ave. TB 30, Davis,
    CA 95616; hscooper@ucdavis.edu

13. Felony or Misdemeanor Convictions, Including Date and Offense:

   DUI (VC 23152); Date of conviction (~2008); Assault with Firearm (245(a)(2)); Date of
   Conviction 6/8/2015; Felony (expert testimony during trial found she was suffering from
   Battered Women’s Syndrome when she committed the offense.)

   Ms. Birru has a pardon application pending with the California Governor. The San Francisco
   Board of Supervisors passed a resolution supporting her pardon application and her release
   from custody due to her outstanding equities.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: Ms. Birru has no outstanding warrants or criminal charges.

15. Scheduled Removal Date, If Any:
    Stay of Removal granted in the U.S. Court of Appeals for the Ninth Circuit.

16. Family: Carol Brown (Ms. Birru considers Ms. Brown to be her mother)

17. Proposed Custodian and Description of Proposed Release Residence:
• If released, Ms. Birru has two options for her place of residence, and will live where the Court
    determines is preferable. The first option is for Ms. Birru to live with her American mother,
    Carol Brown, in Auburn, CA. The second option is for Ms. Birru to live at the Glad Tidings
    Ministries’ Transitional Living Center (TLC) located at 1179 Eager Rd, Yuba City, CA 95953.
    She has already been accepted by TLC and can live there until she can reunite with her family.
    Ms. Birru’s attorney of record, Ms. Cooper, has the acceptance letter from TLC and can
    provide it upon request.

                                                                              Name: Aylaliya Birru
                                                                                                 2
        Case 3:20-cv-02731-VC Document 78-1 Filed 05/03/20 Page 3 of 3


•   Both Ms. Brown’s home and TLC is sufficient to allow Ms. Birru to maintain social distancing
    and abide by any conditions the Court may impose.
•   Both Ms. Brown and the staff at TLC will take all steps they can to ensure Ms. Birru complies
    with the Court or ICE’s Order.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time, family
    members, prior employment, etc.):
    Ms. Birru has lived in the USA as a lawful permanent resident for over 6 years and her mother,
    Carol Brown, lives in Auburn, CA.

19. Employment History: Fashion designer and business owner.

20. Other Information Relevant to Bail Determination:
    Mrs. Birru requests a release because: (1) she has extraordinary accomplishments and
    rehabilitation; (2) she is a domestic violence survivor who is deportable due only to a crime that
    is related to the extreme emotional, sexual, and physical abuse she suffered from her United
    States citizen husband; and (3) she has tremendous community support and presents no danger
    to the community.

    Mrs. Birru is an LPR of the United States and the only removal charge filed against Mrs. Birru
    relates to a conviction stemming from assault with a firearm. Mrs. Birru can provide over 30
    letters of support from friends, family, educators, and clergy, as well as photographs, a
    change.org petition, and an expert evaluation that support her release. Mrs. Birru is at very low
    risk for recidivism. This is supported by credible research, which includes the Rand Study
    which found that persons who participate in correctional education programs had 43 percent
    lower odds of recidivating than those who did not.

    While in prison, Mrs. Birru completed her GED and received her Associate’s degree. She was
    the valedictorian twice in her college class and she graduated with a 3.96 GPA. Ms. Birru has
    been accepted to Sacramento State University upon release from ICE detention. Further, she
    has completed multiple classes on domestic violence prevention, life skills, anger management,
    spiritual awareness, and parenting. Mrs. Birru also worked while in prison as a tutor, porter,
    and canteen worker. Thus, Mrs. Birru is at the lowest risk of recidivism and plans to continue
    her studies and contributions to society if released. Moreover, Mrs. Birru’s crime is directly
    connected to the domestic violence she suffered at the hands of her abusive husband. An
    expert, Dr. Barnard, opined on the connection between Mrs. Birru’s crime and the domestic
    violence she endured, concluding that “it is my professional opinion that Aylaliya Birru is a
    victim of intimate partner battering, including physical, verbal, and psychological abuse by her
    husband.” Mrs. Birru was physically and sexually assaulted and repeatedly called racial slurs
    by her husband. However, Ms. Birru takes full responsibility for her crime and actions, and
    understands how to identify domestic abuse going forward. Finally, Ms. Birru has incredible
    community support. She has family in the United States and a religious community willing to
    support her in Auburn, CA. Her community also started a campaign on her behalf through
    change.org, receiving over 40,1782 signatures in support of her release.

21. Attached are: N/A

                                                                               Name: Aylaliya Birru
                                                                                                  3
